
	
		I
		112th CONGRESS
		1st Session
		H. R. 3513
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Ms. Brown of Florida
			 (for herself, Mr. Cummings,
			 Mr. Thompson of Mississippi,
			 Mr. Clarke of Michigan,
			 Mr. Clay, Mr. Johnson of Georgia,
			 Mr. Davis of Illinois,
			 Ms. Lee of California,
			 Mr. Conyers,
			 Ms. Jackson Lee of Texas,
			 Ms. Moore,
			 Mr. David Scott of Georgia,
			 Ms. Wilson of Florida,
			 Ms. Hanabusa,
			 Ms. Sewell,
			 Mr. Scott of Virginia,
			 Ms. Richardson,
			 Mr. Bishop of Georgia,
			 Mr. Gutierrez,
			 Mr. Lewis of Georgia,
			 Mrs. Napolitano,
			 Ms. Clarke of New York,
			 Mr. Pierluisi,
			 Mr. Towns,
			 Mr. Payne,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Edwards,
			 Mr. Meeks,
			 Mr. Hastings of Florida,
			 Ms. Waters,
			 Mr. Richmond,
			 Mr. Rush, Mr. Rangel, Ms.
			 Norton, and Mr. Cleaver)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require at least 10 percent of certain transportation
		  funding to be made available for small business concerns owned and controlled
		  by socially and economically disadvantaged individuals.
	
	
		1.Disadvantaged business
			 enterprises
			(a)Availability of
			 fundsExcept to the extent that the Secretary of Transportation
			 determines otherwise, not less than 10 percent of the amounts made available
			 for any program under the jurisdiction of the Federal Railroad Administration
			 shall be expended through small business concerns owned and controlled by
			 socially and economically disadvantaged individuals.
			(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)Small business
			 concernThe term small business concern has the
			 meaning that term has under section 3 of the Small Business Act (15 U.S.C.
			 632), except that the term shall not include any concern or group of concerns
			 controlled by the same socially and economically disadvantaged individual or
			 individuals which has average annual gross receipts over the preceding 3 fiscal
			 years in excess of $22,410,000, as adjusted annually by the Secretary of
			 Transportation for inflation.
				(2)Socially and
			 economically disadvantaged individualsThe term socially
			 and economically disadvantaged individuals has the meaning that term
			 has under section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and
			 relevant subcontracting regulations issued pursuant to that Act, except that
			 women shall be presumed to be socially and economically disadvantaged
			 individuals for purposes of this section.
				
